Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/2020 and 10/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baglikow Burkhard et al. (DE102014014021 A1), hereinafter ‘Baglikow’, in view of Peter Van Gastel (US 2011/0001549 A1), hereinafter ‘Gastel’, and in further view of Kim Dong Ho (KR 100650851 B1), hereinafter ‘Kim’.

With regards to Claim 1, Baglikow discloses a method for determining a movement of an actuator of a capacitive multipath force sensor module, the actuator being movable in first and second directions (The electrical multi-way switch module according to the present invention provides a very simple and inexpensive possibility for the very precise realization of force-displacement characteristics, in particular  with relatively  small deflections  of the actuating lever [0005];The sensor device detecting the adjustment of the actuating lever is preferably designed as a capacitive  sensor  device, the sensor elements of which are designed as metallic or metallized surfaces  which cooperate with one another to form electrical capacitors[0010]; In the embodiment shown, it is provided that the operating lever 1 can be adjusted from its neutral position shown in the drawing in four operating directions, each pointing in the direction of the edges of the upper housing part 2 [0019]);
the capacitive multipath force sensor module further including a movable capacitor plate and first and second stationary capacitor plates (The metal plate 3 (i.e. movable capacitor plate, added by examiner) thus forms in the neutral position of the actuating lever 1 with the four electrical conductor surfaces 4 on the circuit board 7 four plate capacitors (i.e. first and second stationary capacitor plates, added by examiner) of the same capacity [0021]; 
the movable capacitor plate being connected to the actuator to move with the actuator, wherein the movable capacitor plate is positioned between the stationary capacitor plates and is moved by a same amount toward one of the stationary capacitor plates and away from the other one of the stationary capacitor plates when the actuator is moved in one of the first and second directions (The metal plate 3 (i.e. movable capacitor plate, added by examiner) is firmly connected to the section 1” of the actuating lever 1 which projects into the inside of the housing and, in the neutral position thereof, is aligned parallel to the printed circuit board 7……When the actuating lever 1 is deflected in one of the intended actuation directions, the metal plate 3 assumes an inclined position relative to the printed circuit board 7, as a result of which its average distance to two of the conductor surfaces  4 (i.e. stationary capacitor plates, added by examiner) is reduced, while its average distance to the other two conductor surfaces 4 increases at the same time [0021]).
	However, Baglikow does not specifically disclose the method comprising: holding the first stationary capacitor plate at a ground potential; in multiple successive cycles in each case, while the first stationary capacitor plate is held at the ground potential, (i) connecting the movable capacitor plate and the second stationary capacitor plate to a first voltage potential that is different from the ground potential and  (ii) then disconnecting the movable capacitor plate and the second stationary capacitor plate from the first voltage potential and connecting the movable capacitor plate to an integration capacitor having a known capacitance value to thereby enable a charge quantity stored on the movable capacitor plate to be transferred to the integration capacitor; after a predefined number of cycles, measuring a voltage of the integration capacitor; and determining an amount of movement of the actuator based on the measured voltage of the integration capacitor.
	Gastel discloses holding the first stationary capacitor plate at a ground potential; in multiple successive cycles in each case, while the first stationary capacitor plate is held at the ground potential, (i) connecting the movable capacitor plate and the second stationary capacitor plate to a first voltage potential that is different from the ground potential and (In the preferred embodiment, the background electrode (i.e. first stationary capacitor plate, added by examiner) is controlled so that the potential of the background electrode is placed on the reference potential, preferably the ground, during those times when the sensor electrode (i.e. movable capacitor plate, added by examiner) is located on the first potential, that is, preferably on the power supply [0007]; It must be recognized that the potential of the shield electrode 3 (i.e. second stationary capacitor plate, added by examiner) is adjusted to the potential of the sensor electrode 4 so that when the sensor electrode is coupled with the first potential [0028]); 
(ii) then disconnecting the movable capacitor plate and the second stationary capacitor plate from the first voltage potential and connecting the movable capacitor plate to an integration capacitor having a known capacitance value to thereby enable a charge quantity stored on the movable capacitor plate to be transferred to the integration capacitor; after a predefined number of cycles, measuring a voltage of the integration capacitor (the sensor electrode 4 (i.e. movable capacitor plate, added by examiner) is connected periodically and repeatedly, for a predetermined time, to an operating voltage so that the potential of the potential profile 10 increases to the high operating voltage during these times….Each time, during the second half of each period, the sensor electrode 4 is coupled with an electrode of a reference capacitor (i.e. integration capacitor, added by examiner), while the other electrode of the reference capacitor is coupled with the ground. In this process, a part of the charge accumulated on the sensor electrode 4 is transferred to the reference capacitor 4 …. The process of charging the sensor electrode 4 by connecting with the operating voltage and the discharging of the sensor electrode 4 over the reference capacitor is repeated several times, wherein any new charge is transferred each time from the sensor electrode 4 to the reference capacitor. This in turn means that the potential profile 10 slowly increases during the periods in which the potential is at a low level. As a result, a circuit associated with the connection node between the sensor electrode 4 and the reference capacitor detects whether this potential exceeds a threshold voltage Us [0026]). 
	Baglikow also does not specifically disclose determining an amount of movement of the actuator based on the measured voltage of the integration capacitor.
	Kim discloses determining an amount of movement of the actuator based on the measured voltage (Calculating a moving distance of the actuator through the voltage difference between the voltage value start point and the end point of the LVDT (displacement transducer), p.4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baglikow in view of Gastel, and in further view of Kim to hold the first stationary capacitor plate at the ground potential and connect the movable capacitor plate and the second stationary capacitor plates to a first voltage potential that is different from the ground potential and then disconnect the movable capacitor plate and the second stationary capacitor plates from the first voltage potential after few successive cycle and connect the movable capacitor plate to an integration capacitor to transfer the charge quantity stored on the movable capacitor plate to the integration capacitor and  determining an amount of movement of the actuator in one of the first and second directions based on the measured voltage of the integration capacitor. This process of incorporating differential capacitive sensing technique in determining the actuator movement thru integration capacitor voltage measurement utilizing ground potential and other voltages will enable larger measurement range and improve the measurement sensitivity of the device.


With regards to Claim 2, Baglikow in view of Gastel, and in further view of Kim discloses the claimed invention as discussed in Claim 1.
However, Baglikow specifically does not disclose holding the second stationary capacitor plate at the ground potential; in multiple successive cycles in each case, while the second stationary capacitor plate is held at the ground potential, (i) connecting the movable capacitor plate and the first stationary capacitor plate to a second voltage potential that is different from the ground potential and (ii) then disconnecting the movable capacitor plate and the first stationary capacitor plate from the second voltage potential and connecting the movable capacitor plate to a second integration capacitor having a known capacitance value to thereby enable a charge quantity stored on the movable capacitor plate to be transferred to the second integration capacitor; after a predefined number of cycles, measuring a voltage of the second integration capacitor. 
Gastel discloses holding the second stationary capacitor plate at the ground potential; in multiple successive cycles in each case, while the second stationary capacitor plate is held at the ground potential, (i) connecting the movable capacitor plate and the first stationary capacitor plate to a second voltage potential that is different from the ground potential and (The background electrode, or at least one of the background electrodes, is coupled with the control and evaluation circuit, so that its potential is periodically  switched, at the given frequency,  between  the reference  potential  and a second potential, which, compared to the reference potential, has the same polarity as the first potential [0005]; The sensor electrode 4 is coupled with the output port A. Furthermore, the reference capacitor 16 is coupled in between the output port A and the output port B. The shield electrode 3 is coupled with the output ports C and D, which are connected to each other. The background electrode 2 is connected with the output ports E and F, which are connected to each other. Each of the six output ports A-F is designed in such a way that it can connect its output terminal via a first electronic switch with an operating voltage or a second electronic switch to the ground [0031]; In the preferred embodiment, the background electrode (i.e. second stationary capacitor plate, added by examiner) is controlled so that the potential of the background electrode is placed on the reference potential, preferably the ground, during those times when the sensor electrode (i.e. movable capacitor plate, added by examiner) is located on the first potential, that is, preferably on the power supply [0007]; It must be recognized that the potential of the shield electrode 3 (i.e. first stationary capacitor plate) is adjusted to the potential of the sensor electrode 4 so that when the sensor electrode is coupled with the first potential [0028]); 
and (ii) then disconnecting the movable capacitor plate and the first stationary capacitor plate from the second voltage potential and connecting the movable capacitor plate to a second integration capacitor having a known capacitance value to thereby enable a charge quantity stored on the movable capacitor plate to be transferred to the second integration capacitor; after a predefined number of cycles, measuring a voltage of the second integration capacitor (the sensor electrode 4 is connected periodically and repeatedly, for a predetermined time, to an operating voltage so that the potential of the potential profile 10 increases to the high operating voltage during these times….Each time, during the second half of each period, the sensor electrode 4 is coupled with an electrode of a reference capacitor, while the other electrode of the reference capacitor is coupled with the ground. In this process, a part of the charge accumulated on the sensor electrode 4 is transferred to the reference capacitor 4 (i.e. integration capacitor, added by examiner) …. The process of charging the sensor electrode 4 by connecting with the operating voltage and the discharging of the sensor electrode 4 over the reference capacitor is repeated several times, wherein any new charge is transferred each time from the sensor electrode 4 to the reference capacitor. This in turn means that the potential profile 10 slowly increases during the periods in which the potential is at a low level. As a result, a circuit associated with the connection node between the sensor electrode 4 and the reference capacitor detects whether this potential exceeds a threshold voltage Us [0026]). 
 	Baglikow also does not specifically disclose determining the amount of movement of the actuator based on the measured voltage of the second integration capacitor. 
Kim discloses determining the amount of movement of the actuator based on the measured voltage (Calculating a moving distance of the actuator through the voltage difference between the voltage value start point and the end point of the LVDT (displacement transduce), p.4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baglikow in view of Gastel, and in further view of Kim to hold the second stationary capacitor plate at the ground potential and connect the movable capacitor plate and the first stationary capacitor plates to a second voltage potential that is different from the ground potential and then disconnect the movable capacitor plate and the first stationary capacitor plate from the second voltage potential after few successive cycle and connect the movable capacitor plate to a second integration capacitor to transfer the charge quantity stored on the movable capacitor plate to the second integration capacitor and  determining an amount of movement of the actuator based on the measured voltage of the second integration capacitor. This repeated process with holding different stationary capacitor plates at ground potential, while the rest of the stationary capacitor plates are shielded at the same potential of the movable capacitor plate with any other potential than the ground potential, will improve the sensitivity and accuracy of the measurement device (This  provision  of  a  shield  electrode between the sensor electrode and the background electrode located on ground potential which is known from these documents has the advantage that the sensitivity of the thus formed capacitive sensor to changes in the area in front of the sensor electrode  is  increased [0003]; The shield electrode is coupled with the  sensor electrode through the control and evaluation circuit so that it has no influence on the capacitance of the sensor electrode measured against the reference potential and its potential is essentially adjusted to the potential of the sensor electrode [0005], Gastel p.6).


With regards to Claim 3, Baglikow in view of Gastel, and in further view of Kim discloses the claimed invention as discussed in Claim 1.
Baglikow additionally discloses the actuator is movable from a neutral position in the first and second directions and the movable capacitor plate is at a same distance from the first and second stationary capacitor plates when the actuator is in the neutral position (In a preferred embodiment of an electrical four-way switch module with capacitive sensor device, four printed circuit boards of the same size and electrically insulated from one another are arranged on the printed circuit board, with a metal plate assigned to them at a short distance from one another and covering them in terms of area, with a section protruding into the inside of the housing of the operating lever is firmly connected and aligned in the neutral position parallel to the circuit board [0011]; The metal plate 3 thus forms in the neutral position of the actuating lever 1 with the four electrical conductor surfaces 4 on the circuit board 7 four plate capacitors of the same capacity. When the actuating lever 1 is deflected in one of the intended actuation directions, the metal plate 3 assumes an inclined position relative to the printed circuit board 7, as a result of which its average distance to two of the conductor surfaces 4 is reduced, while its average distance to the other two conductor surfaces 4 increases at the same time [0021]); Fig 1 shows the actuator 1 is movable in four directions and movable capacitor plate 3, which is connected to the actuator, is at the same distance from the four stationary capacitor plates 4 when the actuator is in neutral position, added by examiner).


With regards to Claim 4, Baglikow in view of Gastel, and in further view of Kim discloses the claimed invention as discussed in Claim 1.
Baglikow additionally discloses the capacitive multipath force sensor module further includes a printed circuit board (PCB) and the movable capacitor plate and the first and second stationary capacitor plates. (With the reduction or Increasing the mean distances between the metal plate 3 and the different conductor surfaces 4 of the printed circuit board 7 also increases or Reduction of the capacitance of the plate capacitors formed by this. These changes in capacitance are detected by an electronic evaluation unit of the sensor device, which is also present on the printed circuit board 7, but is not shown in the drawing, and is converted into corresponding switching signals [0022]).
However, Baglikow does not specifically disclose the movable capacitor plate and the first and second stationary capacitor plates are electrically connected to respective strip conductors of the PCB.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baglikow in view of Gastel, and in further view of Kim to electrically connect the movable capacitor plate and the first and second stationary capacitor plates to respective strip conductors to ensure electrical connection to energize the capacitor plates/conductors as known in the art.


With regards to Claim 5, Baglikow in view of Gastel, and in further view of Kim discloses the claimed invention as discussed in Claim 1.
Baglikow additionally discloses a first measuring capacitor is formed by the movable capacitor plate and the first stationary capacitor plate, the method further comprising: using the first measuring capacitor to generate a first sensor value that represents the amount of movement of the actuator (The sensor device detecting the adjustment of the actuating lever is preferably designed as a capacitive sensor device, the sensor elements of which are designed as metallic or metallized surfaces which cooperate with one another to form electrical capacitors[0010]; With the reduction or Increasing the mean distances between the metal plate 3 and the different conductor surfaces 4 of the printed circuit board 7 also increases or Reduction of the capacitance of the plate capacitors formed by this. These changes in capacitance are detected by an electronic evaluation unit of the sensor device, which is also present on the printed circuit board 7, but is not shown in the drawing, and is converted into corresponding switching signals [0022]).
The examiner also notes the structure in the prior art can perform/possess the same function as the claimed invention [MPEP 2112.01].


With regards to Claim 6, Baglikow in view of Gastel, and in further view of Kim discloses the claimed invention as discussed in Claim 1.
In addition, Baglikow in view of Gastel, and in further view of Kim discloses the claimed limitations with regards to Claim 5.
However, Baglikow does not specifically disclose a second measuring capacitor is formed by the movable capacitor plate and the second stationary capacitor plate, the method further comprising: using the second measuring capacitor to generate a second sensor value that represents the amount of movement of the actuator.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baglikow in view of Gastel, and in further view of Kim to use a second measuring capacitor that is formed by the movable capacitor plate and the second stationary capacitor plate, and to use the second measuring capacitor to generate a second sensor value that represents the amount of movement of the actuator when more than one stationary measuring capacitor plates are arranged with a movable capacitor plate to improve the sensitivity and accuracy of the measurement device.
The examiner also notes the structure in the prior art can perform/possess the same function as the claimed invention [MPEP 2112.01].


With regards to Claim 7, Baglikow in view of Gastel, and in further view of Kim discloses the claimed invention as discussed in Claim 1.
Baglikow additionally discloses the actuator is movable about two mutually perpendicular axis in four actuating directions (In the embodiment shown, it is provided that the operating lever 1 can be adjusted from its neutral position shown in the drawing in four operating directions, each pointing in the direction of the edges of the upper housing part 2; Fig 1 shows the actuator is movable about two mutually perpendicular axes along the four stationary capacitor plates 4, added by the examiner).


With regards to Claim 8, Baglikow discloses a method for determining a movement of an actuator of a capacitive multipath force sensor module, the actuator being movable along a first axis in first and second directions and along a second axis in third and fourth directions (The electrical multi-way switch module according to the present invention provides a very simple and inexpensive possibility for the very precise realization of force-displacement characteristics, in particular  with relatively  small deflections  of the actuating lever [0005];The sensor device detecting the adjustment of the actuating lever is preferably designed as a capacitive  sensor  device, the sensor elements of which are designed as metallic or metallized surfaces  which cooperate with one another to form electrical capacitors[0010]; In the embodiment shown, it is provided that the operating lever 1 can be adjusted from its neutral position shown in the drawing in four operating directions, each pointing in the direction of the edges of the upper housing part 2 [0019]; Fig 1 shows the two perpendicular axis the actuator is able to move along, added by examiner);
the capacitive multipath force sensor module further including a movable capacitor plate and first and second stationary capacitor plates aligned along the first axis and third and fourth stationary capacitor plates aligned along the second axis (Fig 1 shows a movable capacitor plate 3 and one pair of opposite corner capacitor plates 4 forms the first and second stationary capacitor plates along first axis, while the other pair of opposite corner capacitor plates forms the third and fourth stationary capacitor plates along the second axis perpendicular to the first axis, added by examiner);
the movable capacitor plate being connected to the actuator to move with the actuator, wherein the movable capacitor plate is moved by a same amount toward one of the first and second stationary capacitor plates and away from the other one of the first and second stationary capacitor plates when the actuator is moved in one of the first and second directions and is moved by a same amount toward one of the third and fourth stationary capacitor plates and away from the other one of the third and fourth stationary capacitor plates when the actuator is moved in one of the third and fourth directions (The metal plate 3 (i.e. movable capacitor plate, added by examiner) is firmly connected to the section 1” of the actuating lever 1 which projects into the inside of the housing and, in the neutral position thereof, is aligned parallel to the printed  circuit  board 7. The metal plate 3 thus forms in the neutral position of the actuating lever 1 with the four electrical conductor surfaces 4 (i.e. first, second, third and fourth stationary capacitor plates, added by examiner) on the circuit board 7 four plate capacitors of the same capacity. When the actuating lever 1 is deflected in one of the intended actuation directions, the metal plate 3 assumes an inclined position relative to the printed circuit board 7, as a result of which its average distance to two of the conductor surfaces 4 is reduced, while its average distance to the other two conductor surfaces 4 increases at the same time [0021]).
 	However, Baglikow does not specifically disclose the method comprising: holding the first stationary capacitor plate at a ground potential; in multiple successive cycles in each case, while the first stationary capacitor plate is held at the ground potential, (i) connecting the movable capacitor plate and the second, third, and fourth stationary capacitor plates to a first voltage potential that is different from the ground potential and (ii) then disconnecting the movable capacitor plate and the second, third, and fourth stationary capacitor plates from the first voltage potential and connecting the movable capacitor plate to an integration capacitor having a known capacitance value to thereby enable a charge quantity stored on the movable capacitor plate to be transferred to the integration capacitor; after a predefined number of cycles, measuring a voltage of the integration capacitor; and determining an amount of movement of the actuator in one of the first and second directions based on the measured voltage of the integration capacitor.
Gastel discloses holding the first stationary capacitor plate at a ground potential; in multiple successive cycles in each case, while the first stationary capacitor plate is held at the ground potential, (i) connecting the movable capacitor plate and the second stationary capacitor plate to a first voltage potential that is different from the ground potential and (In the preferred embodiment, the background electrode (i.e. first stationary capacitor plate, added by examiner) is controlled so that the potential of the background electrode is placed on the reference potential, preferably the ground, during those times when the sensor electrode (i.e. movable capacitor plate, added by examiner) is located on the first potential, that is, preferably on the power supply [0007]; It must be recognized that the potential of the shield electrode 3 (i.e. second stationary capacitor plate, added by examiner) is adjusted to the potential of the sensor electrode 4 so that when the sensor electrode is coupled with the first potential [0028]); 
(ii) then disconnecting the movable capacitor plate and the second stationary capacitor plate from the first voltage potential and connecting the movable capacitor plate to an integration capacitor having a known capacitance value to thereby enable a charge quantity stored on the movable capacitor plate to be transferred to the integration capacitor; after a predefined number of cycles, measuring a voltage of the integration capacitor (the sensor electrode 4 (i.e. movable capacitor plate, added by examiner) is connected periodically and repeatedly, for a predetermined time, to an operating voltage so that the potential of the potential profile 10 increases to the high operating voltage during these times….Each time, during the second half of each period, the sensor electrode 4 is coupled with an electrode of a reference capacitor (i.e. integration capacitor, added by examiner), while the other electrode of the reference capacitor is coupled with the ground. In this process, a part of the charge accumulated on the sensor electrode 4 is transferred to the reference capacitor 4 …. The process of charging the sensor electrode 4 by connecting with the operating voltage and the discharging of the sensor electrode 4 over the reference capacitor is repeated several times, wherein any new charge is transferred each time from the sensor electrode 4 to the reference capacitor. This in turn means that the potential profile 10 slowly increases during the periods in which the potential is at a low level. As a result, a circuit associated with the connection node between the sensor electrode 4 and the reference capacitor detects whether this potential exceeds a threshold voltage Us [0026]). 
	Baglikow also does not specifically disclose determining an amount of movement of the actuator in one of the first and second directions based on the measured voltage of the integration capacitor.
	Kim discloses determining an amount of movement of the actuator based on the measured voltage (Calculating a moving distance of the actuator through the voltage difference between the voltage value start point and the end point of the LVDT (displacement transducer), p.4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baglikow in view of Gastel, and in further view of Kim to hold the first stationary capacitor plate at the ground potential and connect the movable capacitor plate and the second, third, and fourth stationary capacitor plates to a first voltage potential that is different from the ground potential and then disconnect the movable capacitor plate and the second, third, and fourth stationary capacitor plates from the first voltage potential after few successive cycle and connect the movable capacitor plate to an integration capacitor to transfer the charge quantity stored on the movable capacitor plate to the integration capacitor and  determining an amount of movement of the actuator in one of the first and second directions based on the measured voltage of the integration capacitor. This repeated process with holding different stationary capacitor plates at ground potential, while the rest of the stationary capacitor plates are shielded at the same potential of the movable capacitor plate with any other potential than the ground potential, will improve the sensitivity and accuracy of the measurement device (This  provision  of  a  shield  electrode between the sensor electrode and the background electrode located on ground potential which is known from these documents has the advantage that the sensitivity of the thus formed capacitive sensor to changes in the area in front of the sensor electrode  is  increased [0003]; The shield electrode is coupled with the  sensor electrode through the control and evaluation circuit so that it has no influence on the capacitance of the sensor electrode measured against the reference potential and its potential is essentially adjusted to the potential of the sensor electrode [0005], Gastel p.6).
The examiner also notes the structure in the prior art can perform/possess the same function as the claimed invention [MPEP 2112.01].


With regards to Claim 9, Baglikow in view of Gastel, and in further view of Kim discloses the claimed invention as discussed in Claim 8.
In addition, Baglikow in view of Gastel, and in further view of Kim discloses the claimed limitations with regards to Claim 8.
However, Baglikow does not specifically disclose the method comprising: holding the second stationary capacitor plate at the ground potential; in multiple successive cycles in each case, while the second stationary capacitor plate is held at the ground potential, (i) connecting the movable capacitor plate and the first, third, and fourth stationary capacitor plates to a second voltage potential that is different from the ground potential and (ii) then disconnecting the movable capacitor plate and the first, third, and fourth stationary capacitor plates from the second voltage potential and connecting the movable capacitor plate to a second integration capacitor having a known capacitance value to thereby enable a charge quantity stored on the movable capacitor plate to be transferred to the second integration capacitor; after a predefined number of cycles, measuring a voltage of the second integration capacitor; and determining an amount of movement of the actuator in one of the first and second directions based on the measured voltage of the second integration capacitor.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baglikow in view of Gastel, and in further view of Kim to hold the second stationary capacitor plate at the ground potential and connect the movable capacitor plate and the first, third, and fourth stationary capacitor plates to a second voltage potential that is different from the ground potential and then disconnect the movable capacitor plate and the first, third, and fourth stationary capacitor plates from the second voltage potential after few successive cycle and connect the movable capacitor plate to a second integration capacitor to transfer the charge quantity stored on the movable capacitor plate to the second integration capacitor and  determining an amount of movement of the actuator in one of the first and second directions based on the measured voltage of the second integration capacitor. This repeated process with holding different stationary capacitor plates at ground potential, while the rest of the stationary capacitor plates are shielded at the same potential of the movable capacitor plate with any other potential than the ground potential, will improve the sensitivity and accuracy of the measurement device (This  provision  of  a  shield  electrode between the sensor electrode and the background electrode located on ground potential which is known from these documents has the advantage that the sensitivity of the thus formed capacitive sensor to changes in the area in front of the sensor electrode  is  increased [0003]; The shield electrode is coupled with the  sensor electrode through the control and evaluation circuit so that it has no influence on the capacitance of the sensor electrode measured against the reference potential and its potential is essentially adjusted to the potential of the sensor electrode [0005], Gastel p.6).
The examiner also notes the structure in the prior art can perform/possess the same function as the claimed invention [MPEP 2112.01].


With regards to Claim 10, Baglikow in view of Gastel, and in further view of Kim discloses the claimed invention as discussed in Claim 8.
In addition, Baglikow in view of Gastel, and in further view of Kim discloses the claimed limitations with regards to Claim 8.
However, Baglikow does not specifically disclose the method comprising: holding the third stationary capacitor plate at the ground potential; in multiple successive cycles in each case, while the third stationary capacitor plate is held at the ground potential, (i) connecting the movable capacitor plate and the first, second, and fourth stationary capacitor plates to a third voltage potential that is different from the ground potential and (ii) then disconnecting the movable capacitor plate and the first, second, and fourth stationary capacitor plates from the third voltage potential and connecting the movable capacitor plate to a third integration capacitor having a known capacitance value to thereby enable a charge quantity stored on the movable capacitor plate to be transferred to the third integration capacitor; after a predefined number of cycles, measuring a voltage of the third integration capacitor; and determining an amount of movement of the actuator in one of the third and fourth directions based on the measured voltage of the third integration capacitor.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baglikow in view of Gastel, and in further view of Kim to hold the third stationary capacitor plate at the ground potential and connect the movable capacitor plate and the first, second, and fourth stationary capacitor plates to a third voltage potential that is different from the ground potential and then disconnect the movable capacitor plate and the first, second, and fourth stationary capacitor plates from the third voltage potential after few successive cycle and connect the movable capacitor plate to a third integration capacitor to transfer the charge quantity stored on the movable capacitor plate to the third integration capacitor and  determining an amount of movement of the actuator in one of the third and fourth directions based on the measured voltage of the third integration capacitor. This repeated process with holding different stationary capacitor plates at ground potential, while the rest of the stationary capacitor plates are shielded at the same potential of the movable capacitor plate with any other potential than the ground potential, will improve the sensitivity and accuracy of the measurement device (This  provision  of  a  shield  electrode between the sensor electrode and the background electrode located on ground potential which is known from these documents has the advantage that the sensitivity of the thus formed capacitive sensor to changes in the area in front of the sensor electrode  is  increased [0003]; The shield electrode is coupled with the  sensor electrode through the control and evaluation circuit so that it has no influence on the capacitance of the sensor electrode measured against the reference potential and its potential is essentially adjusted to the potential of the sensor electrode [0005], Gastel p.6).
The examiner also notes the structure in the prior art can perform/possess the same function as the claimed invention [MPEP 2112.01].


With regards to Claim 11, Baglikow in view of Gastel, and in further view of Kim discloses the claimed invention as discussed in Claim 10.
In addition, Baglikow in view of Gastel, and in further view of Kim discloses the claimed limitations with regards to Claim 8.
However, Baglikow does not specifically disclose the method comprising: holding the fourth stationary capacitor plate at the ground potential; in multiple successive cycles in each case, while the fourth stationary capacitor plate is held at the ground potential, (i) connecting the movable capacitor plate and the first, second, and third stationary capacitor plates to a fourth voltage potential that is different from the ground potential and (ii) then disconnecting the movable capacitor plate and the first, second, and third stationary capacitor plates from the fourth voltage potential and connecting the movable capacitor plate to a fourth integration capacitor having a known capacitance value to thereby enable a charge quantity stored on the movable capacitor plate to be transferred to the fourth integration capacitor; after a predefined number of cycles, measuring a voltage of the fourth integration capacitor; and determining an amount of movement of the actuator in one of the third and fourth directions based on the measured voltage of the fourth integration capacitor.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Baglikow in view of Gastel, and in further view of Kim to hold the fourth stationary capacitor plate at the ground potential and connect the movable capacitor plate and the first, second, and third stationary capacitor plates to a fourth voltage potential that is different from the ground potential and then disconnect the movable capacitor plate and the first, second, and third stationary capacitor plates from the fourth voltage potential after few successive cycle and connect the movable capacitor plate to a fourth integration capacitor to transfer the charge quantity stored on the movable capacitor plate to the fourth integration capacitor and  determining an amount of movement of the actuator in one of the third and fourth directions based on the measured voltage of the fourth integration capacitor. This repeated process with holding different stationary capacitor plates at ground potential, while the rest of the stationary capacitor plates are shielded at the same potential of the movable capacitor plate with any other potential than the ground potential, will improve the sensitivity and accuracy of the measurement device (This  provision  of  a  shield  electrode between the sensor electrode and the background electrode located on ground potential which is known from these documents has the advantage that the sensitivity of the thus formed capacitive sensor to changes in the area in front of the sensor electrode  is  increased [0003]; The shield electrode is coupled with the  sensor electrode through the control and evaluation circuit so that it has no influence on the capacitance of the sensor electrode measured against the reference potential and its potential is essentially adjusted to the potential of the sensor electrode [0005], Gastel p.6).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams Allen (JP 2997045 B2) discloses the current amplifier input voltage calculation method for displacing the actuator in a land vehicle suspension control system.
Gutierrez et al. (US 20160190958 A1) discloses a method of determining a capacitance of the actuator to determine a position of the actuator resulting from the movement of the actuator by sensing voltage at an input of the actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863